DAY, J.
■ Ordinances of a municipality passed under Section 614-86, General Code, must be reasonable police regulations with reference to the use of the streets of such municipality and the control of traffic thereon, and not have for their purpose the material interference with and practical elimination of the efficiency of the service and accommodation of the public using an interurban bus transportation line, operating within the limits of such municipality over an interurban route along state highways between cities of this state, as sanctioned by the Public Utilities Commission pursuant to a certificate of convenience and necessity issued under authority of Section 614-88, General Code.
Judgment affirmed.
Jones, Matthias and Robinson, JJ., concur. Marshall, CJ., and Allen, J., dissent.